IN THE
                         TENTH COURT OF APPEALS



                               No. 10-19-00328-CV

                            IN RE JULIE THURMAN



                               Original Proceeding


                          MEMORANDUM OPINION


       The petition for writ of mandamus filed by Julie Thurman is denied. See TEX. R.

APP. P. 58(d).




                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed September 19, 2019
[OT06]